UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 96-7223



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


MAYSO LAWRENCE, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-89-391-JFM, CA-96-1336-HNM)


Submitted:   July 15, 1997                 Decided:   July 30, 1997


Before HALL and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mayso Lawrence, Jr., Appellant Pro Se. John Vincent Geise, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Lawrence, Nos. CR-89-391-JFM; CA-96-1336-
HNM (D. Md. June 28, 1996). See Lindh v. Murphy, 521 U.S. ___, 1997
WL 338568 (U.S. June 23, 1997) (No. 96-6298). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2